DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	There appears to be a typographical error in claim 2 because it is dependent upon itself.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of wagering or fundamental economic practice and the mathematical relationship or formula guiding wagering.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea Alice Corp. Pty. Ltd. V. CLS Bank International for guidance.

Claim 1 is an independent claim directed to a wagering machine.  Products fall within statutory categories of invention (Step 1: YES).

The claims are then analyzed to determine whether it is directed to an exception.  In this case, the claims are drawn the commercial practice or fundamental economic practice of the abstract idea of wagering.  The administration of the wagering game includes the steps of defining/displaying a game, accepting a wager, providing a random outcome, and determining a winner or loser.

a player input interface configured to receive a player input represents the wagering step of accepting a wager

presenting a reel-based primary game, in which a plurality of reels are simulated, each reel of the plurality of simulated reels including a plurality of symbols; spinning and stopping the plurality of simulated reels each time a player makes a wager, whereby symbols are stopped and displayed from each of the simulated plurality of reels in 

determining, each time the plurality of simulated reels are spun and stopped, a number of scatter symbols stopped and displayed from each of the plurality of simulated reels represents providing a random outcome.

triggering, in response to the number of scatter symbols, a bonus game in which an appearance of the upgradeable game object is upgradeable and in which a credit value associated with the upgradeable game object is upgradeable represents the wagering step of defining/displaying a game.

upgrading, during the bonus game, the appearance of the upgradeable game object; increasing, during the bonus game, the credit value associated with the upgradeable game object; and adding the credit value associated with the upgradeable object to the credit balance of the player represents the wagering step of determining a winner or loser.
(Step 2A, prong one: YES)

The claims are then analyzed to determine whether the claims recite addition elements that integrate the judicial exception into a practical application.  In this case, the claims recite

These elements are merely parts of a generic computer network.
The integration of the above hardware with the abstract set of rules for a wagering game (fundamental economic practice) does not provide the practical application of converting the set of wagering rules into an unattended point of commerce, but it is merely non-particular machine adding insignificant extra-solution activity (MPEP 2106.05(g)) to the abstract idea.  
(Step 2A, prong two: NO)

Viewing the limitations individually, 
The physical components of a generic computer such as memory do not make the claims less abstract, nor do they meet the “significantly more” criterion.
The individual steps of the abstract idea also do not meet the “significantly more” criterion.
Viewing the limitations as a combination, the claim simply instructs the practitioner to implement the concept of an electronic method of gaming with routine, conventional activity specified at a high level of generality in a particular technological environment.  When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of an electronic method of gaming.
(Step 2B: NO). The claim is not patent eligible.


Double Patenting
	Double patenting is not applicable.  The claims are drawn to the previously non-elected claims from the 2/24/20 restriction requirement in the parent application.
 
Allowable Subject Matter
Claims 1-20 are rejected under 35 USC 101, but would be allowable if this rejection was overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art shows some references with upgradeable objects on a second display.  However, none of the prior art shows or teaches the full combination of specific claimed elements, especially including, 

triggering, in response to the number of scatter symbols, a bonus game in which an appearance of the upgradeable game object is upgradeable and in which a credit value associated with the upgradeable game object is upgradeable; and 
upgrading, during the bonus game, the appearance of the upgradeable game object; increasing, during the bonus game, the credit value associated with the upgradeable game object; and adding the credit value associated with the upgradeable object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715